Judgment entered in plaintiff’s favor unanimously reversed on the law and in the exercise of discretion, and a new trial ordered, with costs to abide the event. In the circumstances of this case, the post-verdict granting of plaintiff’s motion to increase the ad dammm clause of the complaint was an improvident exercise of discretion. (See Natale v. Pepsi-Cola Co., 7 A D 2d 282, 284, 285.) It should also be noted that the charge with respect to negligence was too general and too broad. The jury should have been given some guidance with respect to the application of the law of negligence to the facts of the case (cf. Gangone v. Newberry Co., 19 A D 2d 539; Montes v. Bohack Co., 284 App. Div. 448, 454; Lewis v. Olympia Provision & Baking Co., 282 App. Div. 227). Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.